ON REHEARING.
LECHE, J.
A rehearing was granted in this case in order that we might reconsider the question as to whether the tax collector *562had complied with the law which requires the giving of notice of delinquency to the tax debtor as a. condition precedent to the sale of his property for non-payment of taxes. The test in that regard seems not to have been whether the tax debtor has received the notice, but whether the tax collector had complied with sections 50 and 51 of the Revenue Law, Act 170, p. 370, of the Acts of 1898. Adsit vs. Park, 144 La. 934, 81 So. 430; Baum vs. Smith, 127 La. 1091, 1092, 54 So. 399. It is conceded that the law requires such notice (Constitution, art. 10, Sec. 11), and it must be given in the manner required by law.
The law regulating the manner in which the tax debtor is to be notified is contained in the cited sections 50, 51, and 52 of the Act of 1898.
The facts as stated in our opinion on the first hearing are fully supported by the evidence. At the time the assessment was made, plaintiff resided in Baton Rouge, but when the taxes became due she had removed from that city. The tax collector used due diligence in trying to locate plaintiff, but was unsuccessful; and herein lies a difference between this case and the cases of McCrory vs. Bradford, 130 La. 215, 57 So. 892, and Foreman vs. Fontenot, 131 La. 926, 60 So. 618. But plaintiff contends that, even if the tax collector could not locate her or find her address, he should have notified her under section 52 of the Act of 1898, That section provides for publication of “one general notice” to all unknown owners and non-residents whose post office address is unknown. The assessment roll could not truly describe plaintiff as an unknown or as a non-resident whose address was unknown, for as before stated, when the rolls were made by the assessor, she was neither unknown nor a non-resident. She became unknown and a non-resident by her own action and conduct.
Late decisions by the Supreme Court in the cases of Jones vs. Curran, 156 La. 1056, 101 So. 415; Recker vs. Dupuy, 161 La. 392, 108 So. 782, and Kivlen vs. Horvath, 163 La. 901, 113 So. 140, seem to hold that under circumstances as are presented in this case, it is the tax collector’s duty to notify the delinquent taxpayer in accordance with section 52 of the Act of 1898, No. 170—that is, by publication of a notice as is prescribed for unknown owners and owners whose post office address is unknown. In other words, it is not sufficient for the tax collector to follow the directions of sections 50 and 51, but he must, as a last resort, comply with section 52, and such compliance only will satisfy the constitutional requirement of notice to the delinquent taxpayer.
For these reasons our former judgment is set aside, the judgment of the district court is avoided and reversed, and it is now ordered that the tax sale of the property of plaintiff for the taxes of 1924, recorded in Book 153, folio 416, of the Conveyance Records of the Parish of East Baton Rouge, be annulled, set aside, and canceled from said records; that whatever taxes may have been paid on said property by defendants be reimburséd to them in accordance with the requirements of the Revenue Law; and that plaintiff’s right to recover rents and revenues be reserved.
Defendants to pay all costs of both courts.